
	
		II
		112th CONGRESS
		2d Session
		H. R. 4104
		IN THE SENATE OF THE UNITED
		  STATES
		
			August 2, 2012
			Received
		
		AN ACT
		To require the Secretary of the Treasury to
		  mint coins in recognition and celebration of the Pro Football Hall of
		  Fame.
	
	
		1.Short titleThis Act may be cited as the
			 Pro Football Hall of Fame
			 Commemorative Coin Act.
		2.FindingsThe Congress finds the following:
			(1)The Pro Football Hall of Fame's mission
			 is—
				(A)to honor
			 individuals who have made outstanding contributions to professional
			 football;
				(B)to preserve
			 professional football's historic documents and artifacts;
				(C)to educate the
			 public regarding the origin, development, and growth of professional football
			 as an important part of American culture; and
				(D)to promote the
			 positive values of the sport.
				(2)The Pro Football
			 Hall of Fame opened its doors on September 7, 1963. On that day a charter class
			 of 17 players, coaches, and contributors were enshrined. Among the group were
			 such legends as Sammy Baugh, Red Grange, George Halas, Don Hutson, Bronko
			 Nagurski, and Jim Thorpe. Through 2012, there are 273 members who have been
			 elected to the Pro Football Hall of Fame. Three distinct iconic symbols
			 represent an individual's membership in the Hall of Fame: a bronze bust, a Hall
			 of Fame gold jacket, and a Hall of Fame ring.
			(3)The Pro Football
			 Hall of Fame has welcomed nearly 9 million visitors from around the world since
			 opening in 1963. The museum has grown from its original 19,000-square-foot
			 building to an 118,000-square-foot, state-of-the-art facility as result of
			 expansions in 1971, 1978, 1995, and most recently in 2011–2013. In addition,
			 major exhibit renovations have been completed in 2003, 2008, and 2009.
			(4)The Pro Football
			 Hall of Fame houses the world's largest collection on professional football.
			 Included in the museum's vast collection are more than 20,000 three-dimensional
			 artifacts and more than 20 million pages of documents including nearly
			 3,000,000 photographic images.
			(5)The Pro Football
			 Hall of Fame reaches a world-wide audience of nearly 15,000,000 people annually
			 through visitors to the museum, participants in the annual Pro Football Hall of
			 Fame Enshrinement Festival, three nationally televised events, the Hall of
			 Fame's Web site, social media outlets, special events across the country, and
			 through the museum's Educational Outreach videoconferencing programs.
			3.Coin
			 specifications
			(a)DenominationsThe Secretary of the Treasury (hereafter in
			 this Act referred to as the Secretary) shall mint and issue the
			 following coins:
				(1)$5 gold
			 coinsNot more than 50,000 $5 coins, which shall—
					(A)weigh 8.359
			 grams;
					(B)have a diameter of
			 0.850 inches; and
					(C)contain 90 percent
			 gold and 10 percent alloy.
					(2)$1 silver
			 coinsNot more than 400,000 $1 coins, which shall—
					(A)weigh 26.73
			 grams;
					(B)have a diameter of
			 1.500 inches; and
					(C)contain 90 percent
			 silver and 10 percent copper.
					(3)Half-dollar clad
			 coinsNot more than 750,000
			 half-dollar coins which shall—
					(A)weigh 11.34
			 grams;
					(B)have a diameter of
			 1.205 inches; and
					(C)be minted to the
			 specifications for half-dollar coins contained in
			 section
			 5112(b) of title 31, United States Code.
					(b)Legal
			 tenderThe coins minted under this Act shall be legal tender, as
			 provided in section
			 5103 of title 31, United States Code.
			(c)Numismatic
			 itemsFor purposes of
			 section
			 5134 of title 31, United States Code, all coins minted under
			 this Act shall be considered to be numismatic items.
			4.Design of
			 coins
			(a)Design
			 requirements
				(1)In
			 generalThe design of the
			 coins minted under this Act shall be emblematic of the game of professional
			 football.
				(2)Designation and
			 inscriptionsOn each coin minted under this Act there shall
			 be—
					(A)a designation of
			 the value of the coin;
					(B)an inscription of
			 the year 2016; and
					(C)inscriptions of
			 the words Liberty, In God We Trust, United
			 States of America, and E Pluribus Unum.
					(b)SelectionThe
			 design for the coins minted under this Act shall be—
				(1)selected by the Secretary after
			 consultation with the Commission of Fine Arts and the Pro Football Hall of
			 Fame; and
				(2)reviewed by the
			 Citizens Coinage Advisory Committee.
				5.Issuance of
			 coins
			(a)Quality of
			 coinsCoins minted under this Act shall be issued in uncirculated
			 and proof qualities.
			(b)Mint
			 facilityOnly 1 facility of the United States Mint may be used to
			 strike any particular quality of the coins minted under this Act.
			(c)Period for
			 issuanceThe Secretary may issue coins minted under this Act only
			 during the 1-year period beginning on January 1, 2016.
			6.Sale of
			 coins
			(a)Sale
			 priceThe coins issued under this Act shall be sold by the
			 Secretary at a price equal to the sum of—
				(1)the face value of
			 the coins;
				(2)the surcharge
			 provided in section 7(a) with respect to such coins; and
				(3)the cost of
			 designing and issuing the coins (including labor, materials, dies, use of
			 machinery, overhead expenses, marketing, and shipping).
				(b)Bulk
			 salesThe Secretary shall make bulk sales of the coins issued
			 under this Act at a reasonable discount.
			(c)Prepaid
			 orders
				(1)In
			 generalThe Secretary shall accept prepaid orders for the coins
			 minted under this Act before the issuance of such coins.
				(2)DiscountSale
			 prices with respect to prepaid orders under paragraph (1) shall be at a
			 reasonable discount.
				7.Surcharges
			(a)In
			 generalAll sales of coins issued under this Act shall include a
			 surcharge of—
				(1)$35 per coin for
			 the $5 coin;
				(2)$10 per coin for
			 the $1 coin; and
				(3)$5 per coin for the half-dollar
			 coin.
				(b)DistributionSubject to
			 section
			 5134(f)(1) of title 31, United States Code, all surcharges
			 received by the Secretary from the sale of coins issued under this Act shall be
			 promptly paid by the Secretary to the Pro Football Hall of Fame, to help
			 finance the construction of a new building and renovation of existing Pro
			 Football Hall of Fame facilities.
			(c)AuditsThe Pro Football Hall of Fame shall be
			 subject to the audit requirements of
			 section
			 5134(f)(2) of title 31, United States Code, with regard to the
			 amounts received under subsection (b).
			(d)LimitationNotwithstanding
			 subsection (a), no surcharge may be included with respect to the issuance under
			 this Act of any coin during a calendar year if, as of the time of such
			 issuance, the issuance of such coin would result in the number of commemorative
			 coin programs issued during such year to exceed the annual 2 commemorative coin
			 program issuance limitation under
			 section
			 5112(m)(1) of title 31, United States Code (as in effect on the
			 date of the enactment of this Act). The Secretary of the Treasury may issue
			 guidance to carry out this subsection.
			8.Financial
			 assurancesThe Secretary shall
			 take such actions as may be necessary to ensure that—
			(1)minting and
			 issuing coins under this Act will not result in any net cost to the United
			 States Government; and
			(2)no funds,
			 including applicable surcharges, shall be disbursed to any recipient designated
			 in section 7 until the total cost of designing and issuing all of the coins
			 authorized by this Act (including labor, materials, dies, use of machinery,
			 overhead expenses, marketing, and shipping) is recovered by the United States
			 Treasury, consistent with sections
			 5112(m) and
			 5134(f) of title 31, United States
			 Code.
			9.Budget
			 complianceThe budgetary
			 effects of this Act, for the purpose of complying with the Statutory
			 Pay-As-You-Go Act of 2010, shall be determined by reference to the latest
			 statement titled Budgetary Effects of PAYGO Legislation for this
			 Act, submitted for printing in the Congressional Record by the Chairman of the
			 Committee on the Budget of the House of Representatives, provided that such
			 statement has been submitted prior to the vote on passage.
		
	
		
			Passed the House of
			 Representatives August 1, 2012.
			Karen L. Haas,
			Clerk
		
	
